internal_revenue_service appeals_office s pine island rd room plantation fl release number release date date date a b certified mail dear department of the treasury b org address a org name c ein name of ptan plan number a taxpayer_identification_number c form number plan_year s ended person to contact id number telephone number uil code irements of sec_401 of and subsequent plan years d date is revoked the in addition our favorable determination_letter to you date tember he trust year ending with or within the affected this is a final revocation letter the above named plan does not meet the requ the internal_revenue_code effective for plan_year ending sep the trust is not exempt under sec_501 a of the code for t plan_year explanation of our revocation is attached you may petition the united_states tax_court for a declaratory_judgment as to the qualification of this plan if you do so the petition must be filed before days after the date this letter was mailed to you the enclosed publication appeal procedures employee_plans examination provides specific instructions under the heading tax_court declaratory_judgment cases the time you have to file a petition with the tax_court is fixed by law and cannot be extended or suspended thus contacting the internal_revenue_service irs for more information or receiving other correspondence from the irs will not change the allowable period for filing a petition with the tax_court if you have any questions please contact the person whose name you write please include your telephone number the best time for us to call if we need mo and a copy of this letter to help us identify your account and telephone number are shown above if re information enclosure publication publication explanation of revocation return envelope sincerely irs commissioner by charles fisher team manager letter catalog number 37420c internal_revenue_service department of the treasury name of plan plan number taxpayer_identification_number form number plan_year s ended see person to contact id number telephone number date feb reoruary certified mail dear we propose to disqualify the above-named plan because our examination found that the plan does not meet the requirements of sec_401 a of the intemal revenue code enclosed is an explanation of this disqualification which is effective for plan_year s ending september plan years we also propose to revoke our favorable determination_letter to you dated date therefore the trust will no longer be exempt from tax under sec_501 of the code for the trust year s ending with or within the affected plan_year s if you do not agree with this revocation you may appeal within days from the date of this letter to file your appeal please follow the instructions in the enclosed publication appeal procedures employee_plans examinations under the heading if you don't agree if you do not appeal your ability to obtain a declaratory_judgment in the tax_court as to the qualification of this plan may be impaired internal_revenue_code sec_7476 provides in part that the tax_court shall not issue a declaratory_judgment or decree under this section in any proceeding unless it determines that the petitioner has exhausted administrative remedies available to him within the internal_revenue_service we believe that an appeal is necessary to exhaust the administrative remedies available within the internal_revenue_service if you do not file an appeal within days from the date of this letter we will issue a final revocation letter and subsequent you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can not reverse a legally correct_tax determination nor extend the time as fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter not resolved through normal channels gets prompt and proper handling you may call toll-free to request taxpayer_advocate assistance letter catalog number 37420c we have also enclosed publication and publication publication includes information on your rights as a taxpayer and publication includes information on the irs collection process if you have any questions concerning this matter please cal the contact person at the telephone number shown jf you write please include your telephone number and the best time for us to cal in the heading of this letter if we need to contact you thank you for your cooperation sincerely director ep examinations enclosure s publication publication publication revenue_agent report form 886-a - explanation of items return envelope letter catalog number 9b ‘a corporation name b excluded participant xx year determinations t n there have been failures to amend the plan timely to meet certain r c sec_401 form requirements dependent appraiser to perform annual held by the trust as required by i r c there has been a failure to use an in valuations of the employer securitie sec_401 fourteen employees were excluded improperly from participation in the pla the plan_year ending september 20xx n during il facts and analysis issue one the a employee stock ownership pian plan was adopted with an initial effective date of october 19xx article of the plan defines the term plan_year as a year ending on september according to internal_revenue_service records a favorable determination_letter was issued on the qualifications of the plan dated january 19xx of tra ’86 uca ‘92 and obra '93 with a caveat stating the plan met the requirements the plan_sponsor amended and restated the plan on december 20xx for the changes in the law collectively known purported purpose of achieving compliance with the as gust the plan_sponsor however never submitted the amended and restated plan to the internal_revenue_service for a favorable determination_letter the plan as amended and restated on december 20xx contains the following disqualifying provisions the definition of leased_employee in article which includes the primary direction or control test of sec_414 was not made effective under the plan until october 20xx sec_414 as amended by the small_business job protection act of sbjpa’ is required to be effective for years beginning after date sated employee in article sec_4 and not meet the requirements of i r c the definition of highly compen effective october 20xx doe sec_414 as amended by sbjpa effective for year sec_31 beginning after december e that contributions benefits and service_credit with the provision in articl litary service will be provided in accordance with respect to qualified mi r c sec_414 was not made effective under the plan until october 20xx lr c sec_414 as added by sbjpa requires the provision to be effective on and after date e the definition of compensation in article effective october 20xx used for purposes of applying the limitations on contributions and other additions to participant's account under the plan does not meet the requirements of sec_415 as amended by sbjpa effective for limitation years beginning after date e the provisions in article sec_4 and excluding hardship withdrawals of amounts attributable to elective contributions from the plan's definition of eligible_rollover_distribution were not made effective until october 20xx ilr c sec_402 as added by restructuring and reform act of applies to distributions made after date ilr c sec_401 provides for a remedial_amendment_period in which necessary plan amendments may be adopted after the year suc provided the amendments are made retroactively effective to the first day the applicable law requires the provision to be effective revproc_2000_27 as modified by revproc_2001_55 extended the deadline for an individually_designed_plan to be amended to comply with gust until february h amendments are required_by_law based on the information above the gust remedial_amendment_period for at the present time the plan individually designed plans ended on february has not been amended to comply with all of the gust requirements since the required amendments were not made by the expiration of the gust remedial_amendment_period the form of the plan failed to meet the qualification requirements of code sec_401 effective for the plan_year ending september 19xx and each subsequent plan_year thereafter issue two an employee stock ownership annual valuations of employer_securities which are not readily tra securities market ilr c sec_401 plan must use an independent_appraiser to make dabie on an established it has been determined that the plan does not satisfy the requirements relating to employee_stock_ownership_plans stated in sec_401 and is nota qualified_plan under sec_401 effective for the plan_year ending september 20xx september 20xx september 20xx and all subsequent plan years the reason for this determination is that the plan did not use an independent_appraiser to make annual valuations of the employer_securities held by the trust for the plan years ending september 20xx september 20xx and september 20xx the appraisals were not signed by the appraiser the internal_revenue_service requested on multiple occasions via information document requests that the taxpayer provide signed copies of the appraisals the taxpayer never provided the requested documents the appraisal for the plan_year ending september 20xx was deficient and did not meet the requirements for a qualified_appraisal issue three a_trust for qualified_plan purposes constitutes qualified_trust if the plan of which such trust is a part satisfies minimum participation requirements sec_401 a r c sec_410 provides that a_trust shall not constitute a qualified_trust under l r c a part requires as a condition of participation in the plan sec_401 if the plan of which it that an employee complete a period_of_service with the employer or employers maintaining the plan extending beyond the later of the following dates - is i ii the date on which the employee attains the age of or the date on which he complete sec_1 year_of_service a plan shall b e treated as not meeting the minimum age and service conditions of sec_410 unless it provides that any employee who has satisfied the minimum_age_and_service_requirements of sec_410 and who is otherwise entitled to participate in the plan commences participation in the plan no later than the earlier of - i ii the first day of the first plan_year beginning after the date on which such employee satisfied such requirements or the date months after the date on which he satisfied such requirements unless such employee was separated from the service before the date referred to in subparagraph i or ii above whichever is applicable sec_5 of the plan provides in pertinent part as of each accounting date during your participation you share in the employer contributions forfeitures and income of the trust for the year the total employer contributions and forfeitures will be allocated among participants’ accounts in proportion to their compensation the net_income of the trust will be allocated to participants prorated according to your individual_account balances as of the preceding accounting date certain employee census information applicable to individuals employed during the plan_year ending september 20xx was obtained during the examination including dates of birth dates of hire and dates of termination along with the applicable w-2 wage letter dated june 20xx information needed to information although requested in a determine hours worked by certain employees during the september 20xx plan_year were not furnished to the internal_revenue_service the internal_revenue_service calculated the hours worked by each employee excludec from the pian by dividing his or her w-2 compensation by the federal minimum wage in effect for the applicable_plan year based on its calculatio ns the internal_revenue_service determined that the following fourteen employees met the plan’s minimum participation req plan_year ending september 20xx but were excluded from participation uirements for the b b 8b b b b b b b b b b b b i ii iii iv v vi vii viii ix x xi xii xiii xiv as a result the plan failed to meet the minimum participation requirements required under sec_401 for plan years ending september 20xx and all subsequent plan years lil conclusion it is determined that the plan is not qualified under sec_401 for the plan years ending september 19xx and all subsequent plan years as a result the plan trust is not exempt from taxation under sec_501 for trust years ending with or within the affected plan_year and all subsequent trust years
